DETAILED ACTION

This communication is in response to Application No. 17/537,783 filed on 11/30/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2022 is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,194,451 (hereinafter Patent ‘451).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘451 teaches as follows:
Applicant’s claims 1, 8, and 15
Patent ‘451 claims 1, 8,  and 15
A method, comprising: 
receiving, by a sharing module executing on a processor through a repository adapter, an instruction to publish a share in a repository residing in an enterprise computing environment to a content consumption system external to the repository, wherein the sharing module is adapted for multiple-to-multiple connections among a plurality of repositories through repository adapters and a plurality of content consumption systems through content consumption system adapters;
A method for content sharing through external systems, the method comprising: receiving, by a sharing module executing on a processor and communicatively connected to a first sharing module application programming interface (API), a repository API, a second sharing module API, and an external system API, an instruction to publish a share in a repository to an external system based at least on a content sharing rule, the repository managed by a content management system operating in an enterprise computing environment, the external system external to the enterprise computing environment, wherein the sharing module is adapted for multiple-to-multiple connections among managed repositories and external systems;
retrieving, by the sharing module through the repository adapter, objects and metadata from the share in the repository residing in the enterprise computing environment; 
retrieving objects and metadata from the share in the repository and communicating the objects and the metadata to the external system, the retrieving and the communicating performed by the sharing module;
communicating, by the sharing module through a content consumption system adapter, the objects and the metadata retrieved from the share in the repository residing in the enterprise computing environment to the content consumption system external to the repository to thereby publish the share to the content consumption system external to the repository, wherein the metadata provides context to the objects thus published; 
responsive to the instruction to publish the share in the repository to the external system based at least on the content sharing rule, retrieving objects and metadata from the share in the repository and communicating the objects and the metadata to the external system, the retrieving and the communicating performed by the sharing module;
monitoring, by the sharing module, any changes to the share in the repository residing in the enterprise computing environment and in the content consumption system external to the repository; and 
monitoring, by the sharing module, any changes to the share in the repository and in the external system; and
responsive to detecting a change to the share in the repository residing in the enterprise computing environment or in the content consumption system external to the repository, syncing, by the sharing module, the share in the repository residing in the enterprise computing environment and in the content consumption system external to the repository.
the monitoring comprising performing, by the sharing module, a two-way syncing operation for updates on the share from the repository and the external system.


	Therefore, Patent ‘451 teaches limitations of claims 1, 8, and 15 as presented above. 
 	Rest of dependent claims 2-7, 9-14, and 16-20 are rejected for the dependency on the rejected claims 1, 8, and 15 respectively.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,635,272 (hereinafter Patent ‘272).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘272 teaches similar limitations as presented above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 10, 2022